Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert Scott on 6/3/3021.

Claims 1 and 20 are amended as following:

1.  (Currently Amended) A prediction model creation apparatus comprising a processor configured with a program to perform operations comprising:
operation as a feature amount acquisition unit configured to acquire values of a plurality of feature amounts, calculated from operating state data indicating an operating state of a production facility that produces a product, at a normal time at which the production facility produces the product normally, and values of the plurality of feature amounts at a defective time at which a defect occurs in the product;
operation as a feature amount selection unit configured to select at least one of the plurality of feature amounts as effective in predicting the defect based on a predetermined algorithm that specifies degrees of association between the defect and the plurality of feature amounts, based on the values of the plurality of feature amounts acquired at the normal time and the values of plurality of feature amounts acquired at the defective time, the degrees of association comprising values corresponding to an influence of each of the plurality feature amounts on the operating state of the production facility; and
operation as a prediction model construction unit configured to construct a prediction model for predicting occurrence of the defect, using the selected at least one of the plurality of feature amounts, the prediction model comprising a conditional probability table in which the selected at least one feature amount comprises a random variable and in which a causal relationship between the random variable associated with the at least one feature amount and at least one other random variable associated with at least one other feature amount are represented as a conditional probability.


acquiring values of a plurality of feature amounts, calculated from operating state data indicating an operating state of a production facility that produces a product, at a normal time at which the production facility produces the product normally, and values of the plurality of feature amounts at a defective time at which a defect occurs in the product;
selecting at least one of the plurality of feature amounts as effective in predicting the defect based on a predetermined algorithm that specifies degrees of association between the defect and the plurality of feature amounts, based on the values of the plurality of feature amounts acquired at the normal time and the values of the plurality of feature amounts acquired at the defective time, the degrees of association comprising values corresponding to an influence of each of the plurality of feature amounts on the operating state of the production facility;
constructing a prediction model for predicting occurrence of the defect, using the selected at least one of the plurality of feature amounts, the prediction model comprising a conditional probability table in which the selected at least one feature amount comprises a random variable and in which a causal relationship between the random variable associated with the at least one feature amount and at least one other random variable associated with at least one other feature amount are represented as a conditional probability;
acquiring operating state data from the production facility during operation;
calculating a value of the selected at least one of the plurality of feature amounts used in the prediction model from the acquired operating state data; and
determining whether there is a predictor of defect occurrence in the product by applying the calculated value of the selected at least one of the plurality of feature amounts to the prediction model.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1 and 20, Ogawa et al. (US 2007/0135957) does not teach:
constructing a prediction model for predicting occurrence of the defect, using the selected at least one of the plurality of feature amounts, the prediction model comprising a conditional probability table in which the selected at least one feature amount comprises a random variable and in which a causal relationship between the random variable associated with the at least one feature amount and at least one other random variable associated with at least one other feature amount are represented as a conditional probability.
In combination with other limitations as recited in the claims.
Gruetzner et al. (US 5297151) teaches probabilities of the output depend on the initial output probability of random pattern generator for the input of the logic circuit. This teaching means the output probability is conditional upon the initial probability of input value of the logic circuit randomly generated by the pattern generator. Hence, Gruetzner et al. does not teach:
a conditional probability table in which the selected at least one feature amount comprises a random variable and in which a causal relationship between the random variable associated with the at least one feature amount and at least one other random variable associated with at least one other feature amount are represented as a conditional probability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129